Citation Nr: 0701286	
Decision Date: 01/17/07    Archive Date: 01/25/07

DOCKET NO.  04-29 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to service connection for residuals of a left 
knee injury.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. K. Scarborough, Associate Counsel


INTRODUCTION
 
The veteran had active military service from October 1966 to 
March 1970.
 
This appeal to the Board of Veterans' Appeals (Board) arises 
from a December 2003 rating decision in which the RO denied 
service connection for residuals of a left knee injury.  The 
veteran filed a notice of disagreement (NOD) in February 2004 
and the RO issued a statement of the case (SOC) in July 
2004.  The veteran filed a substantive appeal (via a VA Form 
9, Appeal to Board of Veterans' Appeals) in August 2004.  The 
RO issued supplemental statements of the case (SSOC) in 
November 2004 and July 2006


FINDINGS OF FACT
 
1.  All notification and development action needed to fairly 
adjudicate the claim for service connection for residuals of 
a left knee injury has been accomplished.
 
2.  The veteran's service medical records reflect no evidence 
of complaints, treatment, or diagnosis of a left knee injury 
or disability.  

3.  A left knee disability was first manifested many years 
post service, and the persuasive medical evidence establishes 
that there is no medical nexus between any such current 
disability and military service.


CONCLUSION OF LAW

The criteria for service connection for residuals of a left 
knee injury not met. 38 U.S.C.A. §§ 1110, 1112, 1113, 1137, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION
 
I. Duties to Notify and Assist
 
Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & 
Supp. 2005).  To implement the provisions of the law, VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2006).  The VCAA and its implementing 
regulations include, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify the claimant what evidence will be obtained by 
whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence. 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).
 
The Board finds that all notifications and development 
actions needed to render a fair decision on the claim for 
service connection for residuals of a left knee injury have 
been performed.
 
In an October 2003 pre-rating notice letter, the RO notified 
the veteran and his representative of what the evidence 
needed to show to establish entitlement to service connection 
for residuals of a left knee injury: an injury in military 
service or a disease that began or was made worse during 
service, or an event in service causing injury or disease; a 
current physical or mental disability; and a relationship 
between the current disability and an injury, disease, or 
event in service.  The RO also indicated the type of evidence 
needed to establish each element.  Thereafter, they were 
afforded opportunities to respond.  Thus, the Board finds 
that the veteran has received sufficient notice of the 
information and evidence needed to support his claim, and has 
been afforded ample opportunity to submit such information 
and evidence.
 
The Board also finds that the October 2003 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant of what evidence, if any, will be obtained 
by the claimant, and what evidence, if any, will be retrieved 
by VA. See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)).  In that letter, the RO 
notified the appellant that VA is required to make reasonable 
efforts to obtain relevant records to support his claim, such 
as service medical records, statements from persons who knew 
him in service and of any disability while in service, 
records or statements from military medical personnel, and 
employment, insurance and private medical records.  The RO 
asked the veteran to identify and provide the necessary 
releases for any medical providers from whom he wished VA to 
obtain evidence for consideration.  The RO advised the 
veteran to "send us any medical reports you have."
 
In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
appellant of: (1) the evidence that is needed to substantiate 
the claim; (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.  As 
explained above, all four content of notice requirements have 
been met in the instant appeal.
 
As noted above, in the matter now before the Board, the 
document meeting the VCAA's notice requirements was furnished 
to the veteran before the December 2003 rating action on 
appeal.  Therefore, Pelegrini's timing of the notice 
requirement is met.
 
More recently, the Board notes that on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the 
disability).  In this case, the appellant's status is not in 
question. While the RO has not provided notice to the 
appellant regarding the degree of disability or the effective 
date pertaining to the disability, on these facts such 
omission is harmless.  Id.  However, as the Board's decision 
herein denies the appellant's claim for service connection, 
no disability rating or effective date is being assigned; 
accordingly, there is no possibility of prejudice to the 
appellant under the notice requirements of Dingess/Hartman.
 
Additionally, the Board finds that all necessary development 
on the matter herein decided has been accomplished.  The RO 
has undertaken reasonable and appropriate efforts to assist 
the appellant in obtaining the evidence necessary to 
substantiate his claim; as a result of these efforts, service 
medical records and private medical records from Orthopedic 
Clinic of the Virginias, Norfolk Southern Railroad, and Dr. 
R. Raub have been associated with the claims file.  Hence, no 
further development in this regard is warranted. 
 Significantly, neither the appellant nor his representative 
have identified, and the record does not otherwise indicate, 
any existing pertinent records, in addition to those noted 
above, that need to be obtained.  The Board finds that there 
is no basis for further developing the record to create any 
additional evidence to be considered in connection with the 
claim on appeal.
 
Under these circumstances, the Board finds that there is no 
prejudice to the veteran in proceeding, at this juncture, 
with an appellate decision on the claim for service 
connection for residuals of a left knee injury.
 
II.  Background

A September 1966 enlistment report of medical history and the 
report of physical examination of the same date, and the 
March 1970 separation medical history report, all reflect 
findings of normal joints and lower extremities.

Service medical records reflect no complaints, findings, or 
diagnosis of, or treatment for a left knee injury. 

In 1978, eight years after the veteran's discharge from 
service, the veteran underwent a left knee lateral arthrotomy 
and left knee lateral menisectomy.  R. Raub, M.D., diagnosed 
a left lateral meniscus tear with cyst formation.  He 
documented the veteran's statement that related the injury to 
a wrestling injury in the past.

A July 1978 Norfolk Western Railway Co. employer's medical 
report documenting treatment of an unspecified injury, A. 
Ragione, M.D. (Regional Medical Director) noted the veteran's 
statement that related the injury to an old football and 
wrestling injury.  He reported that an on-duty injury was not 
involved.  In a September 2004 correspondence, the Regional 
Claim Manger reported that the Railway conducted a 
comprehensive review of claim files, medical files, and 
personnel files in an attempt to locate additional 
information relating to the veteran's 1978 surgery, however, 
the records had been destroyed.

In a May 2003 medical report, F. B. Morgan, D.O. assessed 
left knee mild patellofemoral crepitation, stated that the 
veteran had not had any recent medical treatment, and 
diagnosed the veteran with moderate osteoarthritis.  Left 
knee x-ray findings of the same date showed moderate valgus 
arthritic changes with loose bodies at the distal femur and 
osteophytes of the lateral tibial plateau.  In subsequent 
June 2003 and September 2003 medical reports, he diagnosed 
left knee post-traumatic arthrosis.

The veteran in various documents of record for the period 
October 2003 to include the September 2006 testimony before 
the Board contended that his left knee disability was due to 
a non-specified service related event and that he experienced 
left knee pain when standing, sitting for long periods, on 
flexion, and walking.

The veteran's wife in an April 2006 statement maintained that 
the veteran's injury occurred in 1969 at Camp Lejune, N.C. 
while wresting a fellow marine during physical endurance 
training.  She contended that the veteran experienced 
continuous left knee pain and has been treated by several 
physicians.



III.  Analysis
 
Service connection may be established for disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or from aggravation of a pre-existing 
injury or disease in the line of duty. 38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2006).  Service connection 
may be granted for a disability diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability is due to disease or injury 
that was incurred in or aggravated by service. 38 C.F.R. § 
3.303(d) (2006).  Service connection requires findings as to 
the existence of a current disability and of a connection 
between the veteran's service and the disability. Watson v. 
Brown, 4 Vet. App. 309 (1993).

Service connection may presumed, for certain chronic 
diseases, such as arthritis, which develop to a compensable 
degree (10 percent for arthritis) within a prescribed period 
after discharge from service (one year for arthritis), even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by probative 
evidence to the contrary. 38 U.S.C.A. §§ 1110, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309 (2006).

In this case, the veteran claims service connection for 
residuals of a left knee injury that he asserts was treated, 
during service, in 1969. He contends that the left knee 
disability has been chronic throughout his life.
 
The Board notes, however, that service medical records are 
silent as to complaints, findings, treatment, or diagnoses 
relating to the claimed left knee disability.  In this case, 
however, the evidence simply does not establish a nexus 
between the current left knee disability and the appellant's 
military service.  In addition, there is no objective medical 
evidence that the veteran was treated for any left knee 
disability or diagnosed with osteoarthritis until 1978, more 
than eight years after the veteran's discharge from service; 
hence, presumptive service connection is not available.  As 
noted above, the lapse of time between service and the 
diagnosis of a disability is a factor for consideration in 
deciding a service connection claim.  See Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000).  Furthermore, the 
record includes no medical opinion establishing a nexus 
between current degenerative changes of the left knee and the 
veteran's military service.

Even if the Board were to accept, as credible, the veteran's 
assertions of in-service treatment for the claimed left knee 
disability there is no medical evidence to support the 
existence of a left knee disability, to include arthritis in 
service or within one year of service, or that any such 
condition was related to an in-service disease or injury.  
Reports of Dr. Raub and Dr. Ragione note the veteran's 
assertions that his left knee injury resulted from football 
and wrestling injuries in the past.  Furthermore, the veteran 
during his September 2006 testimony before the Board, when 
discussing the 1978 left knee surgery stated that Dr. Raub 
did not say that the injury occurred during his service in 
the Marines.

The Board further notes that no other post-service medical 
records are available other than those of record.  In short, 
then, the appellant presented no competent and persuasive 
evidence to support the claim for service connection.  

The Board is aware that the veteran was treated by Dr. Raub 
in 1978.  A 1978 surgical report and discharge summary have 
been associated with the claims file, however as explained 
above, complete records are unavailable.  See generally 
Counts v. Brown, 6 Vet. App. 473, 477 (1994) (there is no 
duty to assist when the appellant acknowledges the 
unavailability of records), quoting Porter v. Brown, 5 Vet. 
App. 233, 237 (1993) (VA has no duty to seek to obtain that 
which does not exist).  There is no indication from the 
claims file that any additional treatment occurred within one 
year following service or that the reports relate the 
veteran's left knee disability to service.

The Board points out that the veteran's assertions and those 
of his wife have been considered, but provide no basis for 
allowance of the claim.  There is no question that the 
veteran is competent to describe his symptoms and 
experiences.  See, e.g., Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  However, the disposition of the claim on appeal 
turns on medical matters of diagnosis and causation, which 
are within the province of trained medical professionals. 
 See, e.g., Jones v. Brown, 7 Vet. App. 134, 137 (1993). 
 Here, the veteran, a layperson, is not shown to have the 
appropriate medical training and expertise to competently 
render a probative (persuasive) opinion on such a medical 
matter.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See 
also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ('a 
layperson is generally not capable of opining on matters 
requiring medical knowledge').  The Board emphasizes that 
medical evidence is needed to support a claim for service 
connection; hence, the veteran cannot support his claim on 
the basis of his assertions or those of his wife, alone.
 
Under these circumstances, the Board concludes that the claim 
for service connection for a left knee disability must be 
denied.  In the absence of any competent evidence to support 
the claim, the benefit-of-the-doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, 1 Vet. App. at 53-56.
 

ORDER
 
Service connection for residuals of a left knee injury is 
denied.
 

____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


